DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed on 12/8/2021.
Claims 1, 5, 10, 12, 16 have been amended.
Claims 1-20 have been examined and rejected based on new grounds of rejection.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US20220015067A1).
Regarding Claim 1, Li discloses a user equipment (UE) (see FIG. 2) comprising: one or more non-transitory computer-readable media containing computer-executable instructions embodied therein; and at least one processor coupled to the one or more non-transitory computer-readable media, the at least one processor configured to execute the computer-executable instructions to: 
receive a first sidelink (SL) control information (SCI) format from another UE, the first SCI format including resource allocation information of a second SCI format different from the first SCI format (see para 44, After obtaining the CSI measurement reference signal resource set configured by the base station, the first device may select m CSI measurement reference signal resources from the n CSI measurement reference signal resources included in the resource set for the second device in direct communication with the first device to perform CSI measurement/i.e. indicating resource allocation information (CSI measurement reference signal resources) to the second device – first SCI format. Additionally, the first device transmits the CSI measurement configuration information to the second device through the PSCCH/i.e. physical sidelink control channel for SCI); 
receive the second SCI format from the another UE based on the first SCI format, the second SCI format including a channel state information (CSI) request field and a source identifier (ID) field corresponding to the another UE (see para 45, the first device transmits a first SCI signaling to the second device through the PSCCH, in which the first SCI signaling includes the CSI measurement configuration information. The first SCI signaling further includes identification information of the transmitter (that is, the first device)/i.e. second SCI format); and 
generate a CSI report triggered by the second SCI format (see para 48, the second device transmits CSI measurement feedback information to the first device according to the CSI measurement configuration information).
Li clearly discloses two SCI transmissions from the first UE to the second UE. The first transmission comprises the CSI reference signal resource set corresponding to the first SCI format “first SCI format”; and the second transmission comprises the CSI measurement request along with the first device ID corresponding to the second SCI format “second SCI format”. 
However, Li does not indicate then as “first SCI format” and “second SCI format”. It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Li, to indicate signaling a CSI reference signal measurement resource set as the “first SCI format”; and to indicate the CSI measurement configuration information, that further includes identification information of the transmitter UE as the “second SCI format”, to support CSI measurement feedback scheme for V2X direct communication scenario (see Li, Background, para 5). 

Regarding Claims 2, 13, Li discloses: the at least one processor is further configured to execute the computer-executable instructions to: receive an SL reference signal (RS) configuration for SL CSI measurement, the SL RS configuration including at least one of a channel state information reference (see para 44, After obtaining the CSI measurement reference signal resource set configured by the base station, the first device may select m CSI measurement reference signal resources from the n CSI measurement reference signal resources included in the resource set for the second device in direct communication with the first device to perform CSI measurement/i.e. indicating resource allocation information (CSI measurement reference signal resources) to the second device – first SCI format. Additionally, the first device transmits the CSI measurement configuration information to the second device through the PSCCH/i.e. physical sidelink control channel for SCI), 

Regarding Claim 12, Li discloses a method for sidelink (SL) channel state information (CSI) acquisition performed by a user equipment (UE), the method comprising: 
receiving a first SL control information (SCI) format from another UE, the first SCI format including resource allocation information of a second SCI format different from the first SCI format (see para 44, After obtaining the CSI measurement reference signal resource set configured by the base station, the first device may select m CSI measurement reference signal resources from the n CSI measurement reference signal resources included in the resource set for the second device in direct communication with the first device to perform CSI measurement/i.e. indicating resource allocation information (CSI measurement reference signal resources) to the second device – first SCI format. Additionally, the first device transmits the CSI measurement configuration information to the second device through the PSCCH/i.e. physical sidelink control channel for SCI); 
receiving the second SCI format from the another UE based on the first SCI format, the second SCI format including a channel state information (CSI) request field and a source identifier (ID) field corresponding to the another UE (see para 45, the first device transmits a first SCI signaling to the second device through the PSCCH, in which the first SCI signaling includes the CSI measurement configuration information. The first SCI signaling further includes identification information of the transmitter (that is, the first device)/i.e. second SCI format); and 
generating a CSI report triggered by the second SCI format (see para 48, the second device transmits CSI measurement feedback information to the first device according to the CSI measurement configuration information).
Li clearly discloses two SCI transmissions from the first UE to the second UE. The first transmission comprises the CSI reference signal resource set corresponding to the first SCI format “first SCI format”; and the second transmission comprises the CSI measurement request along with the first device ID corresponding to the second SCI format “second SCI format”. 
However, Li does not indicate then as “first SCI format” and “second SCI format”. It would have been obvious, to one having ordinary skill in the art, before the (see Li, Background, para 5). 

Claims 3, 7, 11, 14, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zhang (WO2020198981A1).
Regarding Claims 3, 14, Li does not disclose details regarding: the SL RS configuration is received via an SL radio resource control (RRC) signaling from the another UE.
In the same field of endeavor, Zhang discloses this limitation: see para 59, the terminal device can receive configuration information sent by another terminal device. For example, the configuration information can pass through at least one of the following: radio resource control (RRC, Radio Resource Control) signaling, and side link control information (SCI, Sidelink Control Information).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Li, to receive SL RS configuration via RRC signaling from another UE, as taught by Zhang, to receive configuration information to perform V2X communication (see Zhang, para 59).

Regarding Claim 7, 17, Li does not disclose details regarding: the second SCI format further includes resource allocation information for transmitting the CSI report. 
In the same field of endeavor, Zhang discloses this limitation: see para 94, In order to facilitate the sensing terminal device to know the time-frequency resources occupied by the CSI feedback, the relative position between the CSI feedback resource and the CSI request resource may be (pre)configured or predefined. The above-mentioned relative position may be a time gap and/or a frequency gap. The CSI request can be carried by the SCI, which is indicated by a certain field in the SCI. CSI feedback can be carried by PSSCH or PSFCH).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Li, to receive SL RS configuration via RRC signaling from another UE, as taught by Zhang, to receive configuration information to perform V2X communication (see Zhang, para 59).

Regarding Claims 11, 20, Li discloses at para 61, periodically perform CSI measurement and feedback. The aperiodic measurement feedback mechanism refers to non-periodically perform CSI measurement and feedback. For example, a certain device performs one CSI measurement and feedback after receiving the CSI feedback trigger signaling transmitted by another device. The semi-static 
Li does not disclose details regarding: the second SCI format further includes resource allocation information of a second PSSCH transmission, and the at least one processor is further configured to execute the computer-executable instructions to: transmit the CSI report to the another UE in the second PSSCH transmission when the CSI request field indicates that the CSI report is triggered; and receive data from the another UE in the second PSSCH transmission when the CSI request field indicates that the CSI report is not triggered.
In the same field of endeavor, Zhang discloses: see paras 69-70, by using reserved signals, it is possible to support the perception of aperiodic services, HARQ-ACK feedback and/or CSI feedback, thereby achieving the purpose of improving spectrum efficiency and reducing or avoiding collisions or interference. By indicating the power offset (offset) between the reserved signal and the PSCCH and/or PSSCH signal, it is possible to further determine when the resource can be used as a candidate resource for side link transmission, thereby improving resource utilization… the terminal device may send a reservation signal before sending the data signal through the PSSCH. The reservation signal indicates the resource location of the PSCCH and/or PSSCH.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to periodically trigger CSI report, as taught by Zhang, to improve spectrum efficiency and reducing or avoiding collisions or interference (see Zhang, para 69).

Claims 4, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Zhao (WO2020/143059A1 with priority date Dec 18th 2018 IP.COM).
Regarding Claims 4, 15, Li does not disclose details regarding: a period of the CSI-RS is the same as a period of a physical SL control channel (PSCCH) transmission.
In the same field of endeavor, Zhao discloses this limitation: see para 78, the time slot in which the side-link CSI-RS is located can be determined by the protocol pre-configuration information, the configuration information of the terminal device, or the transmission resource of the side channel. For example, the time slot in which it (CSI-RS) is located may be determined by the time slot in which the PSCCH carrying the SCI is located. Specifically, the time slot can be in the same time slot as the PSCCH carrying the SCI. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Li, to include that the CSI-RS is in the same period as PSCCH as taught by Zhao, to improve (see Zhao, para 2, Background).

Claims 5-6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lee (US20200177254A1).
Regarding Claims 5, 16, Li does not disclose details regarding: perform CSI measurement at a first time based on the SL RS configuration to generate the CSI report; perform sensing to obtain a radio resource for transmitting the CSI report the radio resource allocated at a second time; and drop the CSI report when a time difference between the first time and the second time is greater than a time threshold.
Lee discloses these details: see para 122, If a CSI processing time is less than a threshold (e.g., T.sub.1), at least one of the following WTRU behaviors may be used: a WTRU may drop the triggered CSI reporting.
Examiners Note: Lee discloses dropping the CSI report if the processing time is less than a threshold, however it’s a design choice and hence it could be used to drop the CSI report, if the threshold is exceeded. Therefore, it would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Li, to drop the CSI-RS report if the processing time is less or greater than a threshold as taught by Lee, based on the KSR rational F - Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives 

Regarding Claim 6, Li does not disclose details regarding: the CSI report includes at least one of a bandwidth part (BWP) identifier (ID), a carrier ID, and a resource pool ID based on the SL RS configuration.
Lee discloses these details: see para 119, A CSI reporting configuration may include a number of subbands or bandwidth parts.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Li, to include BWP or BWP ID in the CSI report as taught by Lee, based on the KSR rational F - Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. 

Claims 8-9, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lee’ (US20200304272A1).
Regarding Claims 8, 18, Li discloses determine an SL channel condition (see para 50, the CSI measurement feedback information includes at least one of the following: a CQI (Channel Quality Indicator), a PMI (Precoding Matrix Indicator), a RI (Rank Indication), a L1-RSRP (Layer 1-Reference Signal Received Power), a L1-SINR (Layer 1-Signal to Interference and Noise Ratio), and the identification information of the measured CSI measurement reference signal resources).
Li does not disclose details regarding: transmit the CSI report to the another UE when the SL channel condition is better than a quality threshold.
In the same field of endeavor, Lee’ discloses this limitation: see para 134, an operation in which a mode-1 UE reports sidelink (SL) communication-related A-CSI to another UE (which has triggered SL A-CSI reporting) may be triggered for the mode-1 UE according to whether a predetermined condition is satisfied, a change in SL channel quality. The “condition” may be defined as a case where SL channel busy ratio (CBR) value is changed more than a predetermined threshold compared to a previous (report) value, or where an SL reference signal received power (RSRP) value (between UEs) is changed more than a predetermined threshold compared to a previous (report) value. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Li, to transmit the CSI report to the another UE when the SL channel condition is better than a quality threshold as taught by Lee’, so as to reduce signaling if the sidelink channel conditions are worse than a threshold.

Regarding Claims 9, 19, Li discloses: determine the SL channel condition based on at least one of an SL reference signal received power (SL-RSRP), an SL signal to interference plus noise ratio (SL-SINR) (see para 50, the CSI measurement feedback information includes at least one of the following: a CQI (Channel Quality Indicator), a PMI (Precoding Matrix Indicator), a RI (Rank Indication), a L1-RSRP (Layer 1-Reference Signal Received Power), a L1-SINR (Layer 1-Signal to Interference and Noise Ratio), and the identification information of the measured CSI measurement reference signal resources),  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, and 11-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722. The examiner can normally be reached M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPA BELUR/Primary Examiner, Art Unit 2472